Title: To George Washington from Elias Boudinot, 28 June 1781
From: Boudinot, Elias
To: Washington, George


                        
                            My dear Sir
                            Baskenridge June 28th 1781
                        
                        Your not having heard from me lately, has not proceeded from a want of the most sincere respect or the
                            warmest Attachment to your Person & the Common Cause, but from a conviction that every unnecessary Letter, adds to
                            your Excellency’s allready intolerable Embarrassments.
                        This design of this is principally to inform your Excellency that from special Information, The Enemy have in
                            the Ship Yard in New York, "two very large Vessels cut down & constructing with manifest Intention to cut through
                            some Opposition formed in the Water—Their Sides are described to me, as strengthned with vast thickness of Timber, The
                            Bows are armed with a large Iron Instrument of great Strength & Sharpness in the Form of an Axe, but deep, and
                            sundry Constructions of Iron paralell with the Keel, with some machinery that act by a Spring in the manner of Claws to
                            seize fast upon whatever is in its Way—The Want of Knowledge in my Informant prevents his describing the Mechanism of
                            these Vessels in a Manner I could wish him to do".
                        I cannot answer to your Excellency for the Truth of these Facts, as my Informant is one of those People who
                            may have an Interest in decieving us, tho’ from many Circumstances, I think he deserves as much Credit, as most of his
                            Character—And tho’ it should prove erroneous, I was of Opinion that it was worthy of Communication, as your Excellency may
                            Contrast it with other Intelligence.
                        The News of Mrs Washington’s Illness has filled Mrs Boudinot & my Self with the most alarming fears,
                            we earnestly pray God, for the restoration of her Health—We desire to be remembered to her in the most affectionate
                            manner—If it could be consistent with her Health & other Affairs to spend some part of her Time this Summer with
                            Us, it would give us peculiar Pleasure, as well as do us great Honor.
                        Mrs Boudinot joins me in the best Wishes & most respectfull Compliments. Am Dr Sir Your Excellency’s
                            Most Obedt Hble Servt
                         
                            Elias Boudinot
                        
                    